DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the packing layer" in line 9 and line 12. There is insufficient antecedent basis for this limitation in the claim. The claim previously sets forth “a packaging layer,” and it is unclear as to whether “the packing layer” is intended to refer back to this “packaging” layer or if it represents a new structure. Claims 4-12 are rejected due to their dependence from claim 1.
Under the broadest reasonable interpretation in view of the specification, the packing layer and the packaging layer will be interpreted as meaning the same structure.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pub. No. 2018/0212195 A1) in view of Thevasahayam (U.S. Pub. No. 2016/0001263 A1) and Kochergin (U.S. Pub. No. 2011/0280280 A1).
Regarding claim 1, Xu discloses a display panel having a display region and a sealant region surrounding the display region (FIG. 6: sealant region 50, see paragraph 0053, surrounds display region), the display region comprising:
a display substrate (FIG. 6: 10, see paragraph 0051) comprising an OLED component in the display region (FIG. 6: 12, see paragraph 0048);
a cover plate opposite to the display substrate (FIG. 6: 30, see paragraph 0051);
a sealant in the sealant region between the display substrate and the cover plate (FIG. 6: 40, see paragraph 0051); and
a packaging layer (FIG. 6: 20/50, see paragraph 0053, under the broadest reasonable interpretation both 20 and 50 can combine to forth the packaging layer as both layers fill the inner package area of the device and both 20 and 50 are part of a same structure, the desiccant, within the prior art reference, see paragraph 0042) comprising water-absorbing nanoparticles (FIG. 6: 51, see paragraph 0060) and in the display region between the display substrate and the cover plate (FIG. 6: 50 between 10 and 30), wherein
the water-absorbing nanoparticles are inside the packaging layer, and the water-absorbing nanoparticles are at a side of the packing layer far away from the OLED component along a direction perpendicular to the cover plate (FIG. 6: 51 is in 50 at a side far away from 12);
no water-absorbing magnetic nanoparticle is at other sides of the packing layer except for the side of the packaging layer far away from the OLED component along the direction perpendicular to the cover plate after the magnetic field is applied (FIG. 6: 51 only formed away from 12);
a region filled by the water-absorbing nanoparticles in the packaging layer is in contact with the sealant (FIG. 6: 50 is in contact with 40); and
the packaging layer occupies all regions surrounded by the cover plate, the display substrate and the sealant region except for a region occupied by the OLED component (FIG. 6: 20/50 occupies all space not occupied by 12).
Xu discloses the water-absorbing nanoparticle is a desiccant, but is silent in regards to the nanoparticles being magnetic. 
Thevasahayam discloses a desiccant including magnetic nanoparticles (see paragraph 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Thevasahayam to the teachings of Xu such that the nanoparticle is magnetic so as to allow for the absorbed water to be released upon exposure to a magnetic field (see paragraph 0021).
Examiner notes that Xu discloses CuO as the nanoparticle, while Thevasahayam lists discusses various other metal oxides that may be magnetic. Examiner refers to paragraph 0059 of Kochergin to demonstrate that CuO nanoparticles can have magnetic properties. As such, one of ordinary skill in the art, in applying Thevasahayam to the teachings of Xu would utilize magnetic CuO nanoparticles so as to attain the benefits of the CuO of Xu and the benefits of the magnetic nanoparticle discussed in Thevasahayam.
Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pub. No. 2018/0212195 A1) in view of Thevasahayam (U.S. Pub. No. 2016/0001263 A1) and Kochergin (U.S. Pub. No. 2011/0280280 A1) as applied to claim 1 above, and further in view of Culbertson et al. (U.S. Pub. No. 2019/0351416 A1).
Regarding claim 4, the combination is silent in regard to each of the water-absorbing magnetic nanoparticles comprises a cores structure and a shell structure, or is a nanotube.
Culbertson discloses a magnetic CuO nanoparticle comprises a core structure and a shell structure (see paragraph 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Culbertson to the teachings of the combination so as to provide nanoparticles with small diameters having large magneticity (see paragraph 0034).
Regarding claim 5, the combination, as previously modified by Culbertson, discloses a particle size of each of the water-absorbing magnetic nanoparticles is 10 nm (see paragraph 0034 disclosing a diameter of 10 nm), which lies within Applicant’s claimed range of 1 nm to 50 nm.
Regarding claim 7, the combination, as previously modified by Culbertson, discloses a material of the core is a magnetic metal nanoparticle and a material of the shell structure is a water-absorbing material (see paragraph 0034).
Regarding claim 8, Examiner notes that the limitation “wherein if each of the water-absorbing magnetic nanoparticles is a nanotube,” is a contingent limitation that only limits the invention when the condition precedent is made. In this case, the combination does not rely upon the nanoparticles as a nanotube, and thus the condition precedent for this limitation to be limiting is not made. As such, the prior art still renders this claim obvious.
Regarding claim 12, Examiner notes that the limitation “metallic oxide is a ferric oxide, nickel oxide or cobalt oxide,” is a contingent limitation that only limits the invention when a condition precedent is made. Here, the “metallic oxide” as set forth in claim 8 is only required in the case where the water-absorbing nanoparticle is a nanotube. In this case, the combination does not rely upon the nanoparticles as a nanotube, and thus the condition precedent for this limitation to be limiting is not made. As such, the prior art still renders this claim obvious.
Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pub. No. 2018/0212195 A1) in view of Thevasahayam (U.S. Pub. No. 2016/0001263 A1), Kochergin (U.S. Pub. No. 2011/0280280 A1) and Culbertson et al. (U.S. Pub. No. 2019/0351416 A1) as applied to claim 4 above, and further in view of Ramdas et al. (U.S. Pub. No. 2011/0132449 A1).
Regarding claim 6, the combination is silent in regard to a volume fraction of the water-absorbing magnetic nanoparticles in the packaging layer ranges from 10% to 20%.
Ramdas discloses a volume fraction of the water-absorbing magnetic nanoparticles in the packaging layer material ranges from 10% to 20% (see paragraph 0021). As such the prior art teaches a range of volume fractions that overlap Applicant’s claimed range of volume fractions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of the prior art to arrive at the claim 6 volume fractions because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, the combination is silent in regard to the water-absorbing property is calcium oxide or water-absorbing resins. 
Ramdas discloses the water-absorbing material is calcium oxide (see paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the CaO as the water-absorbing material of the combination. The motivation to do so is that the selection of a known material (calcium oxide) based on a suitability for its intended use (water-absorbing) supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 10, the combination is silent in regard to the water-absorbing property is calcium oxide or water-absorbing resins. 
Ramdas discloses the water-absorbing material is calcium oxide (see paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the CaO as the water-absorbing material of the combination. The motivation to do so is that the selection of a known material (calcium oxide) based on a suitability for its intended use (water-absorbing) supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 11, the combination is silent in regards to the metallic metal nanoparticle is made of magnetic Au, Al, or Mg. 
Ramdas  discloses the magnetic metal nanoparticle is made of magnetic Al or Mg (see paragraph 0013). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the Au, Al, or Mg as the magnetic material of the combination. The motivation to do so is that the selection of a known material based on a suitability for its intended use as a magnetic nanoparticle supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of Xu, Thevasahayam, and Kochergin.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819